Citation Nr: 0416290	
Decision Date: 06/23/04    Archive Date: 06/30/04	

DOCKET NO.  98-17 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness in the hands. 

2.  Entitlement to service connection for a depressive 
disorder. 

3.  Entitlement to service connection for an upper back 
disorder. 

4.  Entitlement to service connection for a bilateral knee 
disorder. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1960 to October 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in New 
Orleans, Louisiana.  

The Board notes that, in a statement submitted at the hearing 
before the Board in November 2003, the veteran withdrew the 
issues of entitlement to service connection for chronic 
alcoholism, residuals of a left ankle injury, and a 
disability manifested by insomnia.  Accordingly, these issues 
are no longer in appellate status.


REMAND

The Board observes that legislation enacted during the course 
of this appeal has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded on VA's 
duty to notify a claimant concerning certain aspects of 
claimed development.  See Veterans Claims Assistance Act of 
2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002).  In addition, VA has promulgated 
regulations that implemented the statutory changes effected 
by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A review of the claims file in this case reveals VA 
has not notified the veteran in specific terms as to the 
information needed to substantiate his claims and whether VA 
or the veteran himself is expected to attempt to obtain and 
submit such evidence.  The record reveals that in January 
2001 the veteran was sent a general letter informing him of 
the VCAA.  This notification does not meet the standard 
required in Quartuccio or in Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

With regard to the issue concerning claimed numbness of the 
hands, the Board notes that the VA physician who examined the 
veteran in 2001 and again in October 2002 indicated at the 
time of the latter examination that after he asked for the 
conclusion of the text in conjunction with examinations to be 
afforded the veteran, the Compensation & Pension Office at 
the New Orleans VA was not able to supply the conclusion of 
the text.  He added that whatever questions were presented in 
that text therefore could not be answered at that time.  The 
Board believes that this physician should be contacted and 
asked to provide an opinion, based upon a review of the 
entire evidence of record, as to whether any current 
disability involving the hands, particularly claimed 
numbness, is at least as likely as not associated with a 
disease or injury showing during the veteran's active 
service.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  In 
particular, the veteran should be 
informed of the importance of any medical 
records he might have access to which 
might indicate a causal relationship 
between his active service and any 
currently claimed disabilities.  

2.  The VA physician who conducted the 
peripheral nerve examination of the 
veteran in October 2002 should be 
contacted and asked to conduct a review 
of the entire claims folder and provide 
an opinion as to whether the veteran has 
a disability of the hands, manifested by 
numbness.  If so, the examiner should 
express an opinion, with detailed 
rationale, as to whether it is at least 
as likely as not that any current 
disability of the hands manifested by 
numbness is associated with the veteran's 
active service.  If the physician is not 
available, another peripheral nerves 
examination of the veteran is authorized 
for the purpose of determining whether or 
not the veteran has a disability of the 
hands manifested by numbness that is at 
least as likely as not associated with a 
disease contracted or injury sustained 
during his active service.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The veteran should be afforded a 
reasonable opportunity for response 
before the record is returned to the 
Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



